
	

114 HR 4610 IH: To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in a series of water reclamation projects to provide a new water supply to communities previously impacted by perchlorate contamination plumes.
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4610
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2016
			Mr. Knight introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the
			 Secretary of the Interior to participate in a series of water reclamation
			 projects to provide a new water supply to communities previously impacted
			 by perchlorate contamination plumes.
	
	
		1.Water projects for communities impacted by perchlorate contamination plumes
 (a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding at the end the following new section:
				
					163__.Water projects for communities impacted by perchlorate contamination plumes
 (a)In generalThe Secretary, acting through the Bureau of Reclamation, may participate in projects to benefit eligible communities through projects to accomplish one or more of the following:
 (1)Capture and treat wastewater and distribution of recycled water from a new mixed-use development that cannot otherwise be economically provided recycled water from one or more existing water reclamation plants and recycled water distribution systems.
 (2)Adjust or forego a portion of facility capacity or connection fees otherwise paid by the property owner to a regional water agency that imports out-of-basin water supplies, thus reducing the import of out-of-basin supplies and providing incentives to the property owner to construct one or more of the following:
 (A)Onsite treatment facilities. (B)Onsite reclamation facilities.
 (C)Recycled water distribution facilities. (3)The extension of local recycled water distribution systems to properties adjacent to new mixed-use development.
 (b)Eligible CommunitiesFor the purposes of this section, the term eligible communities means communities that meet all of the following criteria: (1)In a State under a state of drought emergency as declared by the Governor of that State.
 (2)In a community where water retailers have been directed by the State Water Resources Control Board or equivalent government agency of that State to reduce consumption or use of potable water usage between 24 to 32 percent.
 (3)In a community whose sanitation district or equivalent government agency district where that district has been directed by a regional water quality control board or equivalent government agency to reduce the discharge of chloride in order to comply with basin water quality standards.
 (c)Priority projectsThe Secretary shall give priority to projects that meet one or more of the following criteria: (1)Will serve a region that has received Federal authorization for projects associated with perchlorate contamination remediation programs under the Bureau of Reclamation or the Army Corps of Engineers.
 (2)Is located in or will serve a region that has completed feasibility studies for perchlorate remediation efforts.
 (3)Will serve a region where the regional water agency that imports out-of-basin water supplies has a wholesale area that includes a population of at least 200,000 and not more than 350,000.
 (d)Cost sharingThe Federal share of the cost of a project described in subsection (a) shall not exceed 25 percent of the total cost of the project.
 (e)LimitationFunds provided by the Secretary shall not be used for operation and maintenance of a project described in subsection (a)..
 (b)Conforming amendmentThe table of sections in section 2 of Public Law 102–575 is amended by inserting after the last item relating to title XVI the following:
				
					
						163__. Water projects for communities impacted by perchlorate contamination plumes..
			
